



COURT OF APPEAL
    FOR ONTARIO

CITATION: Goldhar v. Haaretz.com, 2016 ONCA 668

DATE: 20160909

DOCKET: C60259

Simmons, Cronk and Pepall JJ.A.

BETWEEN

Mitchell Goldhar

Plaintiff (Respondent)

and

Haaretz.com, Haaretz Daily Newspaper Ltd.,
    Haaretz Group, Haaretz.Co.Il, Shlomi Barzel and David Marouani

Defendants (Appellants)

Paul Schabas and Emily Bala, for the appellants

William McDowell, Ren Bucholz and Julian Porter, Q.C.,
    for the respondent

Heard: November 10, 2015

On appeal from the order of Justice Mario D. Faieta of
    the Superior Court of Justice, dated March 6, 2015, with reasons reported at
    2015 ONSC 1128, 125 O.R. (3d) 619.

COSTS ENDORSEMENT

[1]

In accordance with the parties agreement, the
    appellants shall pay costs to the respondent on a partial indemnity scale fixed
    in the amount of $30,000 inclusive of disbursements and applicable taxes.

Janet Simmons
    J.A.

E.A. Cronk J.A.

S.E. Pepall J.A.


